Citation Nr: 1818665	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for prostate cancer, claimed as a prostate disorder, to include as due to herbicide agent exposure. 

3.  Entitlement to service connection for low white blood cell disorder, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for thrombocytopenia, claimed as low platelet condition, to include as due to herbicide agent exposure.

5.  Entitlement to an earlier effective date for a 100 percent rating for service-connected schizophrenia.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected schizophrenia.
7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from October 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico.  The Veteran timely appealed the assigned effective date for a total rating for schizophrenia.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting freestanding earlier effective date claims).

The Veteran was afforded a November 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

In August 2013, the Veteran raised the issue of service connection for traumatic brain injury (TBI).   This issue has not yet been adjudicated by the RO and is referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).

The case has been advanced on the docket pursuant to 38 U.S.C. § 7107 (2012) and 38 C.F.R. § 20.900(c) (2017).

The issues of service connection for hypertension, low white blood cell disorder, thrombocytopenia and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issue of service connection for PTSD.

2.  The Veteran served in Vietnam and the medical evidence includes a prostate cancer diagnosis. 

3.  The increased rating claim on appeal was filed in March 2, 2011 and the Veteran has provided competent and credible reports of a significant increase in psychiatric symptoms from 2010 that led him to file the instant claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for PTSD by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for prostate cancer are met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for assignment of a March 2, 2010 effective date for the award of a total rating for schizophrenia are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2014 and 2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the November 2016 hearing, the Veteran requested withdrawal of the issue of service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

For the prostate cancer and earlier effective date issues, the instant decision results in a complete grant of the benefit sought.  (See August 2013 Notice of Disagreement (NOD) requesting a March 2, 2011 effective date).  Further discussion of VCAA compliance with respect to these issues is not necessary. 

III.  Service connection for prostate cancer

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran is presumed to have been exposed to herbicide agents during service in the Republic of Vietnam.  Certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service, even though there is no record of the disease during service.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  As relevant, prostate cancer is considered a  disease associated with herbicide agent exposure.  Id.

The RO denied this claim because a prostate cancer diagnosis was not found in the medical records.   38 C.F.R. § 3.309(e).  However, updated VA treatment records from March 2014 included a clinical diagnosis of prostate cancer by a VA oncologist.  The VA oncologist then advised the Veteran about his treatment options for prostate cancer.  Again, prostate cancer is a disease presumptively related to herbicide agent exposure, and the Veteran is presumed to have been exposed to herbicide agents during service in Vietnam.  Id.; 38 C.F.R. § 3.307(a)(6).  Given the updated prostate cancer diagnosis and the Veteran's presumed exposure to herbicide agents, service connection for prostate cancer is granted. 
 
IV.  Earlier effective date for a total rating for schizophrenia

By way of background, the record shows that the Veteran was initially awarded service connection for schizophrenia in May 1970.  The RO previously adjudicated an increased rating for schizophrenia in September 2009.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within a year of this decision.  The September 2009 rating decision therefore became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2) (2017); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); but see 38 C.F.R. § 3.1(p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

Here, the RO determined that the Veteran's increased rating claim was filed on December 19, 2012.  See March 2013 rating decision.  However, this date is incorrect.  The Veteran filed an increased rating claim on March 2, 2011 and a timely August 2012 NOD to the October 2011 rating decision that denied this claim for increase.  Thus, the October 2011 rating decision is not final, and the proper date of claim is March 2, 2011.  Review of record prior to March 2, 2011 does not include any prior communication or hospitalization report that could be construed as informal claim.  38 C.F.R. § 3.157 (2014).  

At the November 2016 hearing, the Veteran reported an increase in psychiatric symptoms in 2010 and his reports of worsening are generally supported by contemporaneous VA treatment records.  The Board finds the Veteran's reports of significant increase in psychiatric symptoms from 2010 competent and credible.  Resolving all reasonable doubt in the Veteran's favor, the Board grants a March 2, 2010 effective date for a total rating for service-connected schizophrenia as increased disability was shown within a year of the March 2, 2011 increased rating claim.  38 C.F.R. § 3.400(o). 

ORDER

Service connection for PTSD is dismissed.  

Service connection for prostate cancer is granted.  

Entitlement to an effective date of March 2, 2010, but no earlier, for a 100 percent rating for service-connected schizophrenia is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is needed to ensure that the Veteran is afforded every possible consideration for the hypertension, blood disorders, and sleep apnea claims. 

For all claims, the service treatment records (STRs) are limited to the December 1969 separation examination and medical history questionnaire.  It appears that the last STR request was from many years ago.  There is no response from a record custodian confirming that all STRs have been sent.  An additional request to the National Personnel Records Center (NPRC) is needed to ensure that there are no outstanding STRs. 

Regarding hypertension, an addendum medical opinion is needed.  The September 2011 VA medical opinion does not adequately address the issue of aggravation from service-connected schizophrenia.  Although the Board is permitted to make inferences from the VA examination report, it does not extend to making a medical determination, such as aggravation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Court of Appeals for Veterans Claims (CAVC) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In light of these Court decisions, the September 2011 VA medical opinion does not adequately address the issue of aggravation between service-connected schizophrenia and hypertension.  

Then, the addendum hypertension opinion must also address the limited or suggestive evidence of a nexus between hypertension and herbicide agents.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA examination was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Accordingly, the examiner must consider this theory of causation as well.  

Regarding low white blood cell count and thrombocytopenia, available VA treatment records refer to an October 2007 thrombocytopenia diagnosis.  However, the underlying VA treatment records establishing the diagnosis are not available and must be obtained.  Then, a VA hematology examination is needed.  The Veteran asserts these blood disorders are related to herbicide agent exposure.  See August 2012 claims.  VA has recognized a relationship between certain blood diseases and exposure to herbicide agents used in Vietnam.  See 38 C.F.R. § 3.309(e).  Given the low nexus threshold for purposes of triggering VA's duty to furnish an examination and VA's recognition of certain blood diseases as herbicide related, an examination is necessary to determine the nature and etiology of the claimed blood disorders.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Regarding sleep apnea, the Veteran contends it is secondary to service-connected schizophrenia and related to sleep problems in service.  See August 2013 NOD.  He has requested a Veterans Health Administration (VHA) opinion for the claim.  See December 2014 correspondence.  The Board considers the Veteran reports of a continuity of sleep problems beginning in service competent and credible.  Given the Veteran's reports of sleep problems starting in service and associated with service-connected schizophrenia, a VA examination is needed.  38 U.S.C. § 5103A(d); McLendon, supra.; Locklear, supra.  

The case has been advanced on the docket pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact the NPRC or appropriate custodian to ensure that all available STRs have been sent.  Document all correspondence.  

2.  Obtain October 2007 VA treatment record reflecting the thrombocytopenia diagnosis.  

3.  Request that the Veteran identify any recent or additional evidence pertinent to claimed blood disorders, hypertension and sleep apnea.  Take appropriate action based upon his response.

4.  After completing the above records requests, obtain an opinion from an appropriate physician as to the etiology of the Veteran's hypertension.  

The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the physician for the pertinent medical and other history, and the examination report should note that review. 

The physician must opine as to the following: 

(a) Is it at least as likely as not (i.e. 50 percent probability or greater) that the current hypertension was aggravated by service-connected schizophrenia?

(b) Is it at least as likely as not (i.e. 50 percent probability or greater) that the current hypertension is related to presumed herbicide agent exposure?  The physician should specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to herbicide agents should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to herbicide agents.

In providing the requested opinions, the physician should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All findings and results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the above records requests, schedule the Veteran for a VA hematology examination.  The purpose of the medical opinion is to determine whether the low white blood cell count manifested into a specific blood disease (and if so, its relationship to herbicide agent exposure) and whether thrombocytopenia has any relationship to herbicide agent exposure.  

The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the clinician for the pertinent medical and other history, and the examination report should note that review. 

A complete clinical evaluation with any necessary diagnostic testing must be performed.  

The clinician must opine as to the following: 

(a) Is it at least as likely as not (i.e. 50 percent probability or greater) that the current low white blood cell count has manifested into a blood disease?  If so, is it at least as likely as not (i.e. 50 percent probability or greater) that the identified blood disease is related to presumed herbicide agent exposure?  The fact that such a blood disease is not on the list of diseases presumed service connected in veterans exposed to herbicide agents should not be the basis for a negative opinion, as the Veteran may still establish that it was actually caused by his exposure to herbicide agents.

(b) Is it at least as likely as not (i.e. 50 percent probability or greater) that thrombocytopenia is related to presumed herbicide agent exposure?  The fact that such thrombocytopenia is not on the list of diseases presumed service connected in veterans exposed to herbicide agents should not be the basis for a negative opinion, as the Veteran may still establish that it was actually caused by his exposure to herbicide agents.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All findings and results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After completing the above records requests, schedule the Veteran for a VA sleep apnea examination.  The purpose of the medical opinion is to determine whether sleep apnea has any relationship to in-service insomnia and/or service-connected schizophrenia.  

The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the clinician for the pertinent medical and other history, and the examination report should note that review. 

A complete clinical evaluation with any necessary diagnostic testing must be performed.  

The clinician must opine as to the following: 

(a) Is it at least as likely as not (i.e. 50 percent probability or greater) that the current sleep apnea is related to disrupted sleep in service?  

(b)  Is it at least as likely as not (i.e. 50 percent probability or greater) that the current sleep apnea was either (i) caused or (ii) aggravated by service-connected schizophrenia?  This opinion must clearly address both the causation and aggravation elements of secondary service connection.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All findings and results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  Then, readjudicate the Veteran's claims remaining on appeal based on a review of the entire evidentiary record.   If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


